

116 SRES 394 ATS: Honoring the members of the military and intelligence community who carried out the mission that killed Abu Bakr al-Baghdadi, and for other purposes.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 394IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Cotton (for himself, Mr. Graham, Mr. Cruz, and Mr. Braun) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the members of the military and intelligence community who carried out the mission that
			 killed Abu Bakr al-Baghdadi, and for other purposes.
	
 Whereas the world’s number one wanted terrorist, Ibrahim Awad Ibrahim al-Badri, also referred to by his nom de guerre Abu Bakr al-Baghdadi, was killed after years of relentless pursuit by the United States;
 Whereas President Donald J. Trump stated, Capturing or killing Baghdadi has been the top national security priority of my Administration, and The world is now a much safer place.; Whereas, on October 26, 2019, members of the United States Special Operations Command flawlessly executed a daring and complex nighttime raid coordinated with numerous partners to assault the compound in which Abu Bakr al-Baghdadi was residing, ultimately leading to his demise;
 Whereas Secretary of Defense Mark Esper said of the death of Abu Bakr al-Baghdadi, This is a devastating blow. This is not just their leader, it’s their founder. He was an inspirational leader in many ways. He formed ISIS in 2014, he led to establishing the physical caliphate throughout the region, so this is a major blow to them.; and
 Whereas, although all members of the raid force were able to return to a safe location following the operation, two service members suffered minor injuries and one military working dog was also injured: Now, therefore, be it
	
 That the Senate— (1)declares that the death of Abu Bakr al-Baghdadi represents a measure of justice and relief for the innumerable victims of ISIS;
 (2)commends the men and women and military working dogs of the United States Armed Forces and the United States intelligence community for their flawless plan and execution to capture or kill the ISIS leader;
 (3)commends the President for ordering the successful operation to locate and eliminate Abu Bakr al-Baghdadi;
 (4)recognizes the support from our allies and partners, including the Syrian Kurds, for assisting with executing this daring raid; and
 (5)reaffirms its commitment to disrupting, dismantling, and defeating ISIS and affiliated radical Islamic terrorist organizations around the world that threaten United States national security, eliminating safe havens for terrorists, and bringing terrorists to justice.